Case 9:18-cr-00013-RC-ZJH Document 52-1 Filed 06/03/19 Page 1 of 1 PageID #: 150



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

 UNITED STATES OF AMERICA                      §
                                               §
                                               §          NO. 9:18CR13
                                               §
 JOEL RUEBEN LAMBRIGHT JR.                     §          JUDGE RON CLARK


                                          ORDER

        CAME ON THIS DAY to be considered Defendant JOEL RUEBEN LAMBRIGHT JR.‘S,

 Motion To Reopen Detention Hearing, and the Court having considered the same it is hereby,

        ORDERED, ADJUDGED and DECREED that said motion is GRANTED.
